Citation Nr: 1016332	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-32 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
back injury.

2.  Entitlement to service connection for numbness and pain 
of the upper extremities, to include as secondary to a 
cervical spine disability and a service-connected back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1980.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the benefits sought on 
appeal.

This matter was remanded by the Board in September 2009 in 
order to schedule the Veteran for a VA examination.  The 
Veteran was afforded VA examinations in November 2009.  

The issue of entitlement to service connection for numbness 
and pain of the upper extremities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has current cervical spine strain and 
degenerative changes that are the result of an injury in 
service.



CONCLUSION OF LAW

1.  The criteria for the grant of service connection for a 
cervical spine disability are met. 38 U.S.C.A. § 1131 (West 
2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Because the Board is granting the appeal, the Veteran 
requires no further notice or assistance to substantiate the 
claim.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Cervical Spine Disability

The Veteran has complained of pain in his cervical spine 
throughout the claims period with two instances of neck pain 
noted during active duty service.  Service treatment records, 
however, are negative for a diagnosis of a cervical spine 
disability.

Service connection is currently in effect for a low back 
disability with radiculopathy.  The Veteran initially 
complained of low back pain following a fall from a ladder in 
February 1977.  The Veteran attributes his cervical spine 
disability to a fall he incurred while on active duty

The Veteran is competent to report his symptoms.  In relevant 
part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Where a Veteran reports a continuity of such 
symptomatology, it is possible to grant service connection 
without requiring supporting medical evidence. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In July 1997, the Veteran underwent a VA examination and 
reported pain and spasm at the base of the neck.  He stated 
that the neck pain began approximately five years earlier. 
The examiner noted that a cervical spine X-ray completed in 
June 1995 had been interpreted as normal.  The examiner 
diagnosed chronic neck strain.

In a December 2002 report, Dr. RN noted the Veteran initially 
presented to his office in October 2000, reporting moderate 
to severe pain in his neck and low back.  Dr. RN stated that 
upon diagnostic imaging, it was evident that degenerative 
changes to both the vertebral joints and disc regions 
throughout entire skeletal spine existed.  The Veteran 
described his pain as a constant dull ache with general 
soreness and weakness with intermittent numbness in the right 
forearm and fingers.

VA X-ray studies of the cervical spine conducted in January 
2004 indicated degenerative changes in the lower cervical 
spine.

The Veteran was afforded a VA examination in November 2009.  
The examiner noted that the claims file as well as the report 
by a VA neurologist was reviewed.  The Veteran reported 
intermittent severe pain in his neck on movement.  The 
distribution of the pain remained in the area of the neck and 
was not radiating down. The examiner noted that no functional 
impairment was elicited during what appeared to be a normal 
examination in the context of the Veteran's morbid obesity.  

The examiner opined that it the current cervical spine 
problem was at least as likely as not related to the injury 
the Veteran sustained "in the 1987 fall (sic)".  The 
examiner also opined the current cervical spine discomfort 
was less likely than not caused by the Veteran's chronic low 
back strain.  The examiner also commented that it appeared 
there was "no scientific basis for the current ongoing 
litany of pain complaints."

The record documents a current cervical spine disability, 
specifically, the diagnosis of a cervical strain as diagnosed 
by July 1997 and November 2009 VA examiners.  The record also 
documents an in-service injury, in the form of the 1977 fall 
from a ladder.

The November 2009 VA examiner indicated the Veteran's 
cervical spine disability was at least as likely due to the 
fall that occurred in-service.  There is no medical opinion 
to the contrary.  The evidence of record is in at least 
equipoise on the question of whether the current cervical 
spine disability is the result of an in-service injury. 

Resolving reasonable doubt in the Veteran's favor, service 
connection for a cervical spine disability is granted. 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a cervical spine disability, cervical 
spine strain and degenerative changes, is granted.


REMAND

In May 2004, the Veteran underwent a VA examination.  The 
examiner noted it was likely that the Veteran developed 
bilateral carpal tunnel syndrome, a right lateral cutaneous 
neuropathy of the right thigh and a possible very mild 
peripheral polyneuropathy.  The examiner opined that all 
stated problems developed over the last few years and that 
none of these latter problems were caused by the low back 
injury he suffered during service.  The examiner did not 
opine as to whether or not any pain or numbness of the hands 
could be attributed to the Veteran's cervical spine 
disability.

The Board's September 2009 remand directed that if a cervical 
spine disability was found to have been related to service, 
the examiner should opine as to whether any current 
disability of the upper extremities was the result of the 
neck disability.

The Veteran was afforded a VA neurological examination in 
November 2009.  The Veteran complained of neck pain, which 
could radiate down the arms, especially the right arm.  He 
complained of numbness in the hands, and did have a known 
diagnosis of right carpal tunnel syndrome.  The Veteran had 
an EMG, which was notable for right carpal tunnel syndrome.  

The examiner stated the Veteran had no signs of damage to the 
neural elements of the neck.  He had no evidence of cervical 
myelopathy or cervical radiculopathy.  The examiner 
reiterated the Veteran had no evidence of damage to the 
cervical roots or cervical cord.  

The examiner did not provide an opinion as to whether the 
Veteran's reported pain and numbness of his hands, to include 
a diagnosis of carpal tunnel syndrome, were related to his 
service-connected disabilities.

Because the examiner did not provide an opinion as to whether 
the current carpal tunnel syndrome is related to the neck 
disability, the Board is required to remand the claim to 
obtain this opinion.  Stegall v. West, 11 Vet. App. 268 
(1998).
 
Accordingly, the case is REMANDED for the following action:

1.  The examiner who provided the 
November 2009 VA examination should be 
asked to review the claims folder.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current disability of the upper 
extremities, including carpal tunnel 
syndrome, is the result of or aggravated 
by service-connected cervical spine 
disabilities.  The examiner should 
provide a rationale for this opinion that 
takes into account the Veteran's reports.

If the examiner who conducted the 
November 2009 VA examination is 
unavailable, another physician may review 
the claims file and provide the necessary 
opinion.  If further examinations are 
recommended, they should be conducted.

2.  If any issue on appeal remains 
denied, the RO or AMC should issue a 
supplemental statement of the case.  The 
case should then be returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


